DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 7/24/2020. As directed by the amendment: claim 1 has been amended; claim 2 has been cancelled; and no claims have been added. Thus, claims 1, 3-4, and 6-21 are presently pending in this application.
Drawings
The drawings are objected to because Figs. 1-2 show element number 150 as representing a temperature sensor, however it is unclear how the bottom of the body 112 is a temperature sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kruber (US Patent 4,300,546 A) in view of Holakovsky et al. (US Publication 2013/0125880 A1) further in view of Lieberman et al. (US Publication 2006/0201502 A1).
Regarding claim 1, Kruber discloses a handheld nebulizer (Fig. 1, Kruber) comprising: 
- a handheld body (13, Kruber) comprising a control assembly (19, Kruber) and an actuation assembly (32, Kruber), wherein the control assembly is in electrical communication with the actuation assembly for delivering nebulized particles of a compound to a subject (Col 4, lines 45-46 and col 5, lines 21-27, Kruber); 
- a nebulizing chamber (20, Kruber) for accommodating a removable cartridge (22, Kruber) for conducting nebulization, the removable cartridge for holding a mixture of a compound to be nebulized into nebulized particles (Col 4, lines 51-52, Kruber), wherein a nebulizing element (21, Kruber) is affixed or detachably mounted to the removable cartridge (Fig. 1, Kruber), and wherein the removable cartridge is in electrical communication with the control assembly (Figs. 1-3, Kruber), and wherein the nebulizing chamber comprises an outlet (23, Kruber) in fluid communication with a guiding nozzle (25, Kruber).
Kruber is silent regarding
the guiding nozzle having opposite holes for guiding a flow of the nebulized particles; and 

Holakovsky teaches a handheld nebulizer (Fig. 1, Holakovsky) comprising:
a guiding nozzle (13, Holakovsky) with opposite holes (15, Holakovsky).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the guiding nozzle of Kruber to incorporate the teachings of Holakovsky to incorporate opposite holes in order to allow an air supply to be sucked into the guiding nozzle while inhaling the aerosol (Paragraph [0038], Holakovsky). The modification of Kruber in view of Holakovsky would teach a guiding nozzle (25, Kruber, 13, Holakovsky) with opposite holes (15, Holakovsky) for guiding a flow of the nebulized particles (Opposite holes of Holakovsky would be perfectly of guiding a flow of the nebulized particles).
Kruber in view of Holakovsky are silent regarding
- a heating element for heating the mixture in the removable cartridge before nebulization.  
Lieberman teaches a handheld nebulizer (Fig. 7, Lieberman) comprising:
- a heating element (327, Lieberman) for heating the mixture in the removable cartridge (310, Lieberman) before nebulization (Paragraph [0074], Lieberman).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the handheld nebulizer of Kruber in view of Holakovsky to incorporate the teachings of Lieberman to incorporate a heating element for heating the mixture in the removable cartridge before nebulization in order to heat a drug solution to enhance a comfort of the user, to lower a viscosity of the drug solution to augment nebulization of the drug solution, increase drug delivery flow rate, or for other purposes (paragraphs [0033] and [0074], Lieberman).
Regarding claim 6, Kruber in view of Holakovsky in view of Lieberman disclose the handheld nebulizer according to claim 1.
Kruber in view of Holakovsky are silent regarding
wherein the nebulized particles delivered after the heating and nebulization have a suitable average temperature for the subject to inhale.  
Lieberman teaches wherein the nebulized particles delivered after the heating and nebulization have a suitable average temperature for the subject to inhale (Paragraph [0080], Lieberman).  
(Paragraph [0080], Lieberman).
Regarding claim 8, Kruber in view of Holakovsky in view of Lieberman disclose the handheld nebulizer according to claim 6.
Kruber in view of Holakovsky are silent regarding
wherein the average temperature is of from about 25°C to about 40°C.  
Lieberman teaches wherein the average temperature is of from about 25°C to about 40°C (Paragraph [0080], Lieberman).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the average temperature of Kruber in view of Lieberman to be about 25°C to about 40°C since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kruber in view of Holakovsky further in view of Lieberman would not operate differently with the claimed average temperature and the device would function appropriately having the claimed average temperature. Further, applicant places no criticality on the range claimed.
Regarding claim 13, Kruber in view of Holakovsky in view of Lieberman disclose the handheld nebulizer according to claim 1, wherein the control assembly comprises a display, a timer, a sensor, an input button, a circuit board (19, Kruber), a database or a combination thereof.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kruber (US Patent 4,300,546 A) in view of Holakovsky et al. (US Publication 2013/0125880 A1) further in view of Lieberman et al. (US Publication 2006/0201502 A1) further in view of Van Der Mark (US Publication 2012/0285446 A1). 
Regarding claim 3, Kruber in view of Holakovsky in view of Lieberman disclose the handheld nebulizer according to claim 1.
Kruber in view of Holakovsky in view of Lieberman are silent regarding
wherein the nebulized particles have an average size of about or less than 5um.  
Van Der Mark teaches a handheld nebulizer (Fig. 1, Van Der Mark) comprising:
wherein the nebulized particles have an average size of about or less than 5um (Paragraph [0052], Van Der Mark).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nebulized particles of Kruber to be have an average size of about or less than 5um since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kruber in view of Holakovsky further in view of Lieberman would not operate differently with the claimed average size and the device would function appropriately having the claimed average size. Further, applicant places no criticality on the range claimed.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kruber (US Patent 4,300,546 A) in view of Holakovsky et al. (US Publication 2013/0125880 A1) further in view of Lieberman et al. (US Publication 2006/0201502 A1) further in view of Reichl et al. (US Patent 4,334,531 A).
Regarding claim 4, Kruber in view of Holakovsky in view of Lieberman disclose the handheld nebulizer according to claim 1.
Kruber in view of Holakovsky in view of Lieberman are silent regarding 
further comprises a storage chamber for accommodating an additional removable cartridge.  
Reichl teaches a handheld device (Fig. 1, Reichl) comprising:
a storage chamber (11, Reichl) for accommodating an additional removable cartridge (12, Reichl).
(Col 2, lines 52-53, Reichl).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kruber (US Patent 4,300,546 A) in view of Holakovsky et al. (US Publication 2013/0125880 A1) further in view of Lieberman et al. (US Publication 2006/0201502 A1) further in view of Zheng et al. (US Publication 2017/0143931 A1).
Regarding claim 7, Kruber in view of Holakovsky in view of Lieberman disclose the handheld nebulizer according to claim 1.
Kruber in view of Holakovsky in view of Lieberman are silent regarding
wherein the heating element is selected from the group consisting of a heating coil, a heating plate, a copper tube, and a combination thereof.  
Zheng teaches a handheld nebulizer (Fig. 3, Zheng) comprising:
wherein the heating element (211, Zheng) is selected from the group consisting of a heating coil, a heating plate, a copper tube, and a combination thereof (Paragraph [0088], Zheng).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the heating element of Lieberman to incorporate the teachings of Zheng to incorporate being selected from the group consisting of a heating coil, a heating plate, a copper tube, and a combination thereof since such a modification is the result of a simple substitution of one known element (Heating/sensor unit 327, Lieberman) for another (Copper tube 211, Zheng) to obtain predictable results (Heating liquid).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kruber (US Patent 4,300,546 A) in view of Holakovsky et al. (US Publication 2013/0125880 A1) further in view of Lieberman et al. (US Publication 2006/0201502 A1) further in view of Stenzler (US Patent 6,435,175 B1).
Regarding claim 9, Kruber in view of Holakovsky in view of Lieberman disclose the handheld nebulizer according to claim 1.
Kruber in view of Holakovsky in view of Lieberman are silent regarding 

Stenzler teaches a handheld nebulizer (Fig. 1, Stenzler) comprising:
an identification element (76, Stenzler) recognized by the control assembly to determine the identity of the removable cartridge (Col 6, lines 39-44, Stenzler).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the handheld nebulizer of Kruber in view of Holakovsky in view of Lieberman to incorporate the teachings of Stenzler to incorporate an identification element recognized by the control assembly to determine the identity of the removable cartridge in order to store data relating to the drug within the cartridge (Col 4, lines 20-24, Stenzler).  
Regarding claim 10, Kruber in view of Holakovsky in view of Lieberman further in view of Stenzler disclose the handheld nebulizer according to claim 9, wherein the identification element is integrated in to the removable cartridge or is a separate element attached to the removable cartridge (Fig. 1, Stenzler).  
Regarding claim 11, Kruber in view of Holakovsky in view of Lieberman further in view of Stenzler disclose the handheld nebulizer according to claim 9, wherein the identification element is selected from the group consisting of a RFID tag, an electronic chip card, a printed label, a designed structure of the removable cartridge and a combination thereof (Col 4, line 25, Stenzler).  
Regarding claim 12, Kruber in view of Holakovsky in view of Lieberman further in view of Stenzler disclose the handheld nebulizer according to claim 9.
Kruber in view of Holakovsky in view of Lieberman are silent regarding
wherein the control assembly adjusts preset parameters of the nebulizer according to the identity of the removable cartridge.  
Stenzler teaches wherein the control assembly adjusts preset parameters of the nebulizer according to the identity of the removable cartridge (Cols 6-7, lines 60-3, Stenzler).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the control assembly of Kruber to incorporate the teachings of Stenzler to incorporate adjusting preset parameters of the nebulizer according to the identity of the (Cols 6-7, lines 60-3, Stenzler).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRANDY S LEE/Primary Examiner, Art Unit 3783